Citation Nr: 1110978	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement of private medical expenses associated with treatment for service-connected prostate cancer from June 21, 2006 through September 12, 2006.

(The issue of entitlement to restoration of a 100 percent rating for residuals of prostate cancer, reduced to two separate ratings of 40 percent disabling for residuals of prostate cancer with urinary frequency and of 30 percent disabling for radiation proctitis with diarrhea and abdominal distress associated with residuals of prostate cancer with urinary frequency, for a combined 60 percent rating, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from November 2006 rating actions issued by the Medical Administration Service (MAS) at the Canandaigua, New York VAMC, which denied entitlement to reimbursement for private medical expenses incurred in connection with services rendered by St. Lawrence Urology Associates from June 21, 2006 through September 12, 2006, by Max S. Laguerre, M.D., PC, from July 26, 2006 through September 12, 2006, by Eric Li, PC on July 1, 2006, by the Hepburn Medical Center from July 26, 2006 through September 1, 2006, by St. Lawrence Radiology Associates from July 27, 2006 through September 1, 2006, and by North Country Anesthesia, PC on September 12, 2006.

In November 2008 and April 2009, the Board remanded the case to the VAMC for additional development, and the case has been returned to the Board for further appellate review.

The appeal again is REMANDED to the VAMC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board's review of the record reveals that further VAMC action on the appeal is warranted. 

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to VAMC for further development.  

In compliance with the Board's remands, the MAS obtained the requested VA and private treatment records from St. Lawrence Urology Associates, from Dr. Eric Li and from St. Lawrence Radiology Associates, a July 2009 VA medical opinion, and readjudicated and issued supplemental statements of the case (SSOCs) to the Veteran in January 2009 and February 2010.  However, the VA physician failed to indicate whether VA or other Federal facilities were feasibly available.  

Moreover, although the MAS asked for records from the other private healthcare providers for whom reimbursement of expenses was also denied, such requests were addressed to the incorrect entity and/or an incorrect address and, as a result, no responses were received.  Such records, along with another medical opinion, should be sought and obtained on remand.  

Finally, the MAS failed to provide copies of the January 2009 and February 2010 SSOCs to the Veteran's representative, the New York State Division of Veterans' Affairs, in accordance with 38 C.F.R. § 19.31(b).  On remand, the MAS should ensure that copies of both of these SSOCs and any subsequent SSOC are furnished to the Veteran's representative.

Accordingly, the case is REMANDED for the following action:

1.  Send copies of the January 2009 and February 2010 SSOCs to the Veteran's representative.

2.  After securing any necessary release forms, with full address information, the MAS should obtain records pertaining to services rendered to the Veteran from Max S. Laguerre, M.D., PC (5 Lyon Place, Ogdensburg, NY 13669), for the period from July 26, 2006 through September 12, 2006; from the Claxton-Hepburn Medical Center (Richard E. Winter Cancer Center, 214 King Street, Ogdensburg, NY 13669) for the period from July 26, 2006 through September 1, 2006, and from North Country Anesthesia, PC (214 King Street, Ogdensburg, NY 13669) for services rendered on September 12, 2006, including any correspondence relating to the referral of services from the Veteran's VA primary healthcare provider and associate them with the Veteran's medical folder and his claims file.  The MAS should document its efforts, as well as any responses received.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Then, if, and only if, MAS finds that the services rendered by the healthcare providers listed in 1 above were not authorized by the VAMC for the Veteran's service-connected prostate cancer, MAS should submit the Veteran's medical folder and claims file to an appropriate VA physician for review.  In light of the severity of the Veteran's prostate disability, the physician should offer an opinion as to whether a VA or other Federal facility was feasibly available to the Veteran during the time periods in question.

4.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the Veteran's claims for reimbursement of private medical expenses for services rendered to the Veteran by St. Lawrence Urology Associates from June 21, 2006 through September 12, 2006, by Max S. Laguerre, M.D., PC, from July 26, 2006 through September 12, 2006, by Eric Li, PC on July 1, 2006, by the Claxton-Hepburn Medical Center on July 26, 2006 through September 1, 2006, by St. Lawrence Radiology Associates from July 27, 2006 through September 1, 2006, and by North Country Anesthesia, PC on September 12, 2006.  If any benefit sought on appeal remains denied, MAS must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the Veteran's medical folder and claims file are returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


